DETAILED ACTION

Claims 25-30 and 33-35 are currently pending and under examination in the instant application. The present application is being examined under the pre-AIA  first to invent provisions. An action on the merits follows.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 6/18/2020 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement has been considered by the examiner, and an initialed and signed copy of the 1449 is attached to this action. 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 25-30 and 33-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2004/0258666 (2004), hereafter referred to as Passini et al., in view of Burger et al. (2004) Mol. Ther., Vol. 10, 302-317. 
Passini et al. teaches the treatment of Alzheimer’s disease (AD) comprising injection of an AAV vector encoding a metalloendopeptidase such as neprilysin into the deep cerebellar nuclei (DCN) region of the cerebellum (Passini et al., paragraphs 22, 53, 57, 83-86). Passini et al. teaches that neprilysin is an amyloid-beta peptide degrading enzyme that has been demonstrated to be capable of degrading amyloid-beta peptide and reducing existing plaques in animal models of AD (Passini et al., paragraphs 83-86). Passini et al. teaches that injection of recombinant AAV into the DCN results in retrograde delivery of the vector to distal regions of the CNS, including sites contralateral to the administration site (Passini et al., paragraphs 19-20, and claims). Passini et al. further teaches that the dosage of AAV to be administered is 5X10-12 gp/ml, where the distance between the administration site and distal site is at least 2 mm, and wherein the method includes administration of the AAV vector to a second site in the CNS (Passini et al., paragraphs 19-20, 43, and 50-51). In addition, Passini et al. teaches that the AAV can be selected from a number of AAV serotypes including AAV2 or 5, or can be a pseudotyped AAV comprising the genome from one AAV serotype and a capsid from a different AAV serotype (Passini et al., paragraph 53).
While Passini et al. teaches to use AAV2 or a pseudotyped AAV2, Passini et al. differs from the instant invention as claimed by not teaching to administer a pseudotyped AAV2 where the capsid is from AAV1 (AAV 2/1). However, at the time of filing, Burger et al. teaches that the pseudotyped AAV2/1 exhibits higher transduction efficiency, higher transgene expression, and greater levels of retrograde transport than AAV2 in the CNS, and further transduces a greater variety of neurons than AAV2 (Burger et al., pages 312-313). Therefore, in view of the higher transduction efficiencies, transgene expression, and retrograde transport observed with the AAV2/1 vector compared to AAV2, it would have been prima facie obvious to the skilled artisan at the time of filing to use a pseudotyped AAV2/1 vector encoding acid neprilysin in the methods of Passini et al. with a reasonable expectation of success in transducing cells in the CNS distal to the site of administration in the deep cerebellar nuclei, and in expressing the encoded neprilysin to treat Alzheimer’s Disease in a subject. 

No claims are allowed. 

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633